UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6321



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SHAHBORN   EMMANUEL,   a/k/a  Lord    Shahborn
Emmanuel, a/k/a Michael O’Neil,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
Chief District Judge. (5:95-cr-00006-2)


Submitted: May 16, 2006                          Decided: May 24, 2006



Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shahborn Emmanuel, Appellant Pro Se.    Gretchen C. F. Shappert,
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Shahborn Emmanuel appeals a district court order denying

his motion to withdraw his guilty plea.     We have reviewed the

record and the district court order and affirm for the reasons

cited by the district court.   See United States v. Emmanuel, No.

5:95-cr-00006-2 (W.D.N.C. Feb. 2, 2006).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                               - 2 -